        Case: 1:19-cv-02818-DCN Doc #: 43 Filed: 05/11/20 1 of 2. PageID #: 842




                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

Magnesium Machine, LLC et al.,               )
                                             )    Case No. 1:19-cv-2818-DCN
                 Plaintiffs,                 )
                                             )    Judge Donald C. Nugent
          vs.                                )
                                             )
Terves LLC et al.,                           )
                                             )
                 Defendants.                 )

                          Terves, LLC’s Unopposed Motion to File
                    Under Seal Unredacted Version of Memorandum in
                Support of Motion to Dismiss Complaint Under Rule 12(b)(6)

          Defendant Terves, LLC moves the Court unopposed, under Local Rule 5.2, to file

under seal Terves’ Unredacted Version of Memorandum in Support of Motion to Dismiss

Complaint Under Rule 12(b)(6).

          On May 11, 2020, Terves’ moved to dismiss the complaint under Rule 12(b)(6). (ECF

#42.) Terves’ memorandum in support of its motion to dismiss (the “Memorandum”)

includes references to what plaintiffs Magnesium Machine, LLC, Magnesium Holdings,

LLC, and Paramount Design, LLC (collectively, “MMP”) allege is trade secret.

          While Terves disputes that there are any bona fide trade secrets in this case, to

protect the confidentiality of what MMP alleges is trade secret until a judicial

determination is made, Terves moves the Court for leave to allow Terves to file the

unredacted version of the Memorandum under seal. Contemporaneous with this filing,

Terves has emailed to MMP’s counsel a proposed “public version” of the Memorandum

that redacts what MMP alleges is trade secret. If MMP agrees to those redactions, Terves



{8835553: }
        Case: 1:19-cv-02818-DCN Doc #: 43 Filed: 05/11/20 2 of 2. PageID #: 843




will file that redacted version of the Memorandum as a public version on the docket.

Terves has also emailed the unredacted, confidential version of the Memorandum to the

Court’s chambers and copied MMP’s counsel on that email.

          The Defend Trade Secrets Act authorizes filing certain information under seal in

these circumstances. See 18 U.S.C. § 1835(a) (“the court shall enter such orders and take

such other action as may be necessary and appropriate to preserve the confidentiality of

trade secrets”). Furthermore, MMP has requested that Terves file any reference to the

alleged trade secret under seal, so this motion is unopposed as it is requested by MMP.

          For these reasons, the Court should grant Terves leave to file an unredacted

version of the memorandum in support of its motion to dismiss under seal.

                                              Respectfully submitted,

Dated: May 11, 2020                             s/ Matthew J. Cavanagh
                                              David B. Cupar (OH 0071622)
                                              Matthew J. Cavanagh (OH 0079522)
                                              MCDONALD HOPKINS LLC
                                              600 Superior Avenue, East, Ste. 2100
                                              Cleveland, Ohio 44114
                                              t 216.348.5400 │ f 216.348.5474
                                              dcupar@mcdonaldhopkins.com
                                              mcavanagh@mcdonaldhopkins.com

                                              Counsel for Terves LLC




{8835553: }                                   2
